Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Garfinkel (Reg. #: 62519) on 6/14/2022.
The application has been amended as follows: 
Within claim 8, line 1: “8,” has been changed to --1,--.
Claim 12 has been rewritten as follows:
The device of claim 11, wherein the stent elements are configured to be positioned serially along the longitudinal length of the balloon with the space between the stent elements in the unexpanded state of 1.77 mm or less.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone or in combination which disclose:
With respect to claim 1:
A device/ multi-element stent comprising:
Multiple, balloon-expandable, bioresorbable, vascular stent elements, 
the stent elements are configured to be expanded (by a single balloon along which they are serially positioned) such that they do not touch each other within the vessel during skeletal movement, 
The multi-element stent is configured to be radially rigid and longitudinally flexible after implantation, 
the stent elements are configured to shorten upon expansion (and each stent element comprises: at least one shortening section, which is configured to shorten upon expansion, and at least one or more lengthening section, which is configured to lengthen upon expansion).
With respect to claim 11:
A device/ multi-element stent comprising:
Multiple, balloon-expandable, bioresorbable, vascular stent elements, at least two of which are configured to be expanded (by a single balloon along which they are serially positioned) such that they do not touch each other within the vessel during skeletal movement, 
at least two of the stent elements are configured to be radially rigid after implantation, 
a cell pattern of at least two of the stent elements is configured to shorten upon expansion (and each stent element comprises: at least one shortening section, which is configured to shorten upon expansion, and at least one or more lengthening section, which is configured to lengthen upon expansion).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774